Citation Nr: 9901770	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-42 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1979 to 
October 1982.  This appeal arises from a January 1993 rating 
decision of the Boston, Massachusetts, regional office (RO) 
which denied an increased evaluation for the veterans 
service-connected duodenal ulcer, evaluated as 10 percent 
disabling.  The notice of disagreement was received in 
February 1993.  The statement of the case was issued in May 
1993.  The veterans substantive appeal was received in May 
1993.  By a rating action dated in October 1998, the 10 
percent disability assigned for a service-connected duodenal 
ulcer was increased to 20 percent, effective June 1992.

This matter was Remanded by the undersigned in December 1996 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of his 
claim.

2.  The veterans duodenal ulcer is manifested by symptoms 
productive of no more than moderate disability; the 
disability is not manifested by symptoms of anemia, weight 
loss, or incapacitating episodes averaging 10 days or more.

3.  The veterans service-connected duodenal ulcer has not 
resulted in marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular scheme.




CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ Part 4, 4.1, 4.2, 
4.10, 4.14, 4.21, 4.114, and Diagnostic Code 7305 (1998).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran is service connected for duodenal ulcer, 
evaluated at 20 percent disabling and schizo-affective 
disorder, which is currently evaluated at 50 percent 
disabling.  Service medical records show that the veteran was 
diagnosed as having a duodenal ulcer, and that he received 
treatment for the same.

In February 1983, the veteran filed a claim for service 
connection for a duodenal ulcer.  Following a VA general 
medical examination, service connection for a duodenal ulcer 
was granted in March 1983.  A 10 percent disability 
evaluation was assigned.

The veteran was afforded a VA gastrointestinal examination in 
February 1992.  He said that he was experiencing increased 
epigastric burning.  He indicated that he had been taking 
Tagamet twice a day and was scheduled for an upper 
gastrointestinal series in March 1992.  He denied recent 
melena or hematemesis.  The veteran also denied symptoms of 
nausea or vomiting.  His abdomen was soft and non-tender.  
There was no organomegaly appreciated.  He said that he was 
on a diet to lose the weight that he had gained following 
back surgery.  He weighed 168 pounds.  He stated that he had 
observed bright red blood in his stools in 1990.  However, he 
indicated that two (2) colonoscopies were performed, and that 
the episodic bright red blood was attributed to hemorrhoids.

By rating action dated in June 1992, the 10 percent 
disability rating for duodenal ulcer was confirmed and 
continued.  The RO determined that no change in the 
evaluation was warranted.

In June 1992, the veteran filed a claim for an increased 
evaluation of his service-connected gastrointestinal 
disability.  He stated that he was receiving treatment 
through the Bedford VA Medical Center (VAMC).  He asked that 
the RO obtain his outpatient records.

Medical records from the Bedford VAMC dated from November 
1982 to April 1992 were associated with the claims folder.  
Those records show that the veteran received evaluations and 
treatment for, but not limited to, complaints of psychiatric 
problems, hemorrhoids, and gastrointestinal disturbances.  
Notably, the veteran was seen in February 1992 for complaints 
that his ulcer was acting up.  He complained that certain 
foods had started to cause him abdominal discomfort.  He 
denied having any problems since 1986.  The veterans abdomen 
was soft.  He had mild epigastric tenderness.  The impression 
was peptic ulcer disease.  He was prescribed antacids.

In April 1992, the veteran was evaluated for continued 
complaints of stomach pain and burning.  He said that he was 
not receiving any help from the prescribed treatment.  He 
stated that he experienced a burning pain in the epigastric 
and throat areas.  He indicated that his condition was 
aggravated by eating citrus fruits, bananas, and green 
peppers.  The veteran stated that he would feel fine if 
he avoided those foods.  He denied nausea, vomiting, 
diarrhea, and melena.  He reported that his bowel movements 
were dark brown with no blood.  He said that he occasionally 
suffered from hemorrhoids.  He added that he had 
intentionally lost 30 pounds over the past year.  The 
examiner indicated that a March 1992 upper 

gastrointestinal series had shown a scarred pyloric channel 
that was attributed to a possible active ulcer but, more 
likely, minimal outlet obstruction with retained food.  The 
upper gastrointestinal series was also noted to have shown 
mild gastroesophageal reflux without evidence of esophagitis.  
The examiner further observed that the veteran had a 
decreased platelet count.  The veteran was diagnosed as 
having peptic ulcer disease, a hiatal hernia, and a scarred 
pyloric channel.  He was instructed to eat small frequent 
meals and increase his exercise.  His dosage of Tagamet was 
also increased.

A follow-up examination conducted in April 1992 indicated 
that the veterans stomach was feeling better.  He said 
that he was avoiding foods that tended to irritate his 
gastrointestinal system and cause heartburn.  The assessment 
was peptic ulcer disease and hiatal hernia, symptoms 
controlled.  He was told to continue using Tagamet on a daily 
basis and Maalox when needed.  The examiner indicated that 
the etiology of the veterans decreased platelets was 
unknown.

In January 1993, the veteran was denied an increased 
evaluation of his service-connected duodenal ulcer.  The RO 
found no change was warranted because the evidence did not 
show more than a mild condition with recurring symptoms once 
or twice yearly.

The veteran was afforded a personal hearing before the RO in 
August 1993.  He testified that he received treatment for his 
ulcer through the Bedford VAMC every two (2) to three (3) 
months.  He reported that he used Tagamet on a daily basis in 
order to control his ulcer symptoms.  His symptoms were 
described as severe stomach pain and a burning sensation in 
the epigastric area.  The veteran testified that Tagamet or 
Maalox would provide relief, and that the symptoms usually 
lasted five (5) to six (6) hours.  He specifically denied 
experiencing recurring episodes that lasted for 10 days.  He 
also denied a recent past history of anemia.  He stated that 
he had lost nearly 30 pounds in the past year.  However, he 
noted that his weight loss was part of voluntary diet to lose 
extra weight.  The veteran added that he experienced rectal 
bleeding due to hemorrhoids.  Noting that he also suffered 
from a 

psychiatric disability, he stated that he intended to apply 
for Social Security disability benefits.

In September 1993, the veteran was afforded a VA 
gastrointestinal examination.  He complained of burning 
epigastric pain, mostly related to eating certain types of 
food.  He said that he had learned to avoid those foods.  He 
said that he was on maintenance therapy with Tagamet and 
Maalox.  He weighed 173 pounds.  According to the veteran, 
his maximum weight the previous year was 164 pounds.  He 
denied a history of anemia.  He denied nausea and vomiting.  
There were no symptoms of malnutrition.  The diagnosis was 
remote history of peptic ulcer disease, minimally symptomatic 
at current time.  The examiner noted that the veterans 
claims folder had not been provided for review.

The hearing officer denied an increased evaluation of the 
veterans service-connected duodenal ulcer in July 1994.  The 
hearing officer concluded that the evidence of record did not 
support a higher evaluation.  The veteran was issued a 
supplemental statement of the case in September 1994.

In December 1996, the matter was Remanded by the Board for 
further development.  The Board found that the veterans 
September 1993 VA examination was inadequate because his 
medical records had been unavailable for review by the 
examiner.  As such, the RO was told to afford the veteran 
another VA gastrointestinal examination.  The RO was also 
instructed to inquire as to whether the veteran had applied 
for Social Security disability benefits and, if so, to obtain 
the records pertinent to his claim.

In a letter dated in December 1996, the RO asked that the 
veteran to submit the names of health care providers who had 
treated him for his service-connected duodenal ulcer.  The RO 
also inquired as to whether the veteran was a recipient of 
Social Security disability benefits.  The veteran did not 
respond to this inquiry.

In January 1997, the veteran was afforded a mental disorders 
examination by the VA.  He reported working 8 to 15 hours per 
week in a non self-supporting type of job doing clerical work 
for an accounting firm.  He could not work longer hours 

because he forgot things.  His ability to concentrate was 
limited and he experienced anxiety when given deadlines.  The 
examiner concluded that the service connected psychiatric 
disability resulted in major impairment of occupational 
functioning. 

The veteran was afforded a VA gastrointestinal examination in 
May 1997.  He stated that he had to follow his diet closely 
because he would develop severe gastric symptoms if he ate 
anything that was acidic.  He described the pain as being in 
the epigastric region and in the retrosternal area.  He said 
that he experienced burning in the epigastric area on a daily 
basis.  In order to control his symptoms, the veteran 
indicated that he took Pepcid every day.  An abdominal 
examination was benign.  There were no localized areas of 
tenderness.  He weighed 175 pounds.  He was not anemic.  He 
denied periodic vomiting, hematemesis, or melena.  With 
regard to the number of days or duration of each epigastric 
episode, the veteran stated that he would experience a 
burning sensation that would resolve within hours of taking 
Maalox.  He said that he would have approximately 50 episodes 
a year or once a week.  The diagnosis was recurrent peptic 
ulcer disease with active symptoms which were moderate to 
severe requiring constant use of antacids and H2 blockers.

By a rating action dated in October 1998, the veterans 10 
percent disability rating for a duodenal ulcer was increased 
to 20 percent, effective June 1992.  The RO stated that a 20 
percent evaluation was assigned whenever there was evidence 
of continuous moderate symptoms.  In that regard, noting that 
the VA examiner had diagnosed the veteran as having an active 
ulcer that was moderate to severe requiring constant use of 
antacids and H2 blockers, the RO found that a 20 percent 
evaluation was warranted.  The RO further determined that the 
veterans duodenal ulcer did not pose such an unusual 
disability picture as to warrant an extraschedular evaluation 
under 38 C.F.R. § 3.321.  The veteran was issued a 
supplemental statement of the case that same month.

In a statement dated in December 1998, the veterans 
representative argued that the veteran was entitled to a 40 
percent disability evaluation for a duodenal ulcer.  Citing 
38 C.F.R. § 4.21, the representative asserted that a higher 
disability rating did not require that the veteran have all 
the findings specified by the rating schedule.  

The representative further argued that the evidence of record 
supported an extraschedular evaluation under 38 C.F.R. 
§ 3.321.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veterans claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. §3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.



38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In the instant case, the veterans duodenal ulcer is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7305, duodenal ulcer.  A rating of 20 percent 
contemplates symptoms productive of moderate disability, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 ten days in duration, or 
with continuous moderate manifestations.  The next higher 
rating of 40 percent contemplates a moderately severe 
disability with symptoms less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 

incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

The veteran has complaints of frequent indigestion with 
gastrointestinal reflux symptoms.  He noted that his symptoms 
were often brought on by eating acidic foods, and that these 
symptoms were easily relieved by using antacids.  So long as 
he avoided certain foods and used his Tagamet daily, he 
reported that his stomach condition was well controlled.  
There is no evidence that the veterans duodenal ulcer has 
caused anemia or weight loss.  The veteran repeatedly 
indicated that he dieted because he had gained a significant 
amount of weight over the years.  The evidence also fails to 
show that the veteran's duodenal ulcer has caused recurrent 
incapacitating episodes averaging 10 days in duration at 
least four or more times a year.  In this regard, the veteran 
specifically testified that his epigastric episodes usually 
lasted five (5) to six (6) hours, and that he derived quick 
relief from antacids.  He also denied recurrent episodes that 
lasted more than a one (1) day.  Thus, after having 
considered all of the relevant evidence, the Board finds that 
the impairment resulting from the veterans service-connected 
duodenal ulcer does not more clearly approximates the 
criteria for a 40 percent rating.  As none of the rating 
criteria for a 40 percent evaluation under Diagnostic Code 
7305 have been presented, there appears to be no evidence to 
justify an increased evaluation.  See 38 C.F.R. § 4.21.  In 
making this decision, the undersigned has considered the 
characterization of the veterans disability by a VA 
physician as moderate to severe.  However, this 
characterization is not binding on the Board.  Rather, the 
Board must make an independent evaluation of all the evidence 
of record and compare the findings on the examinations to the 
criteria in the rating schedule.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. 38 C.F.R. § 3.321(b)(1) (1998).  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such 

related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 
C.F.R. § 3.321(b)(1) (1998).

In this case, the RO has adjudicated the issue of entitlement 
to extraschedular evaluations pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the ROs determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
appropriate first-line officials for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  A higher schedular rating is provided under the 
diagnostic code for duodenal ulcers, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability pictures in this case.  The veteran 
has not required any periods of hospitalization for his 
service-connected duodenal ulcer.  Moreover, there is no 
evidence in the claims file to suggest that any interference 
with employment is the result of service-connected 
disability.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
duodenal ulcer.  The disability is appropriately rated as 20 
percent disabling under the schedular criteria.



ORDER

Entitlement to an increased evaluation for a service-
connected duodenal ulcer is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
